DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on May 7, 2020.  Claims 1-17 are currently pending and have been examined.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the “third provider” recited in claim 7 does not have antecedent support in the specification.
Claim Objections
Claims 2, 3, 7 and 8 are objected to because of the following informalities: 
In claims 2 and 3 it appears “payment manager” should be –payment manager application— in order to be consistent with claim 1.
In claims 7 and 8 it appears “participating the” should be –participating in the— or other grammatically correct language.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Independent claim 1 recites “a distributed ledger for enforcing the one or more smart contracts”.  Besides repeating this language in paragraph [0005] of the summary section, the specification when examined as a whole does not disclose how the function or result of enforcing the one or more smart contracts is performed or achieved.
Claims 2-9 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 10 is within the statutory categories of invention.  The system of claim 1 is not within the statutory categories of invention.  Regarding claim 1, claim 1 is a system defined solely by entities which may cover computer software components under the standard of broadest reasonable interpretation in view of at least paragraphs [0015] and [0071] of the specification.  As such, claim 1 is directed to software per se and is therefore not within the statutory categories of invention.  However, for the purposes of compact prosecution, the analysis of claim 1 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, independent claims 1 and 10 recite:
1. A payment administration system for administering payments related to a bundled treatment episode involving multiple providers, the system comprising: a first provider entity for providing at least a first step of the bundled treatment episode; a second provider entity for providing at least a second step of the bundled treatment episode; a risk bearing entity for approving the bundled treatment episode, wherein the first and second provider entities and the risk bearing entity enter into one or more smart contracts related to payments for the bundled treatment episode; a distributed ledger for enforcing the one or more smart contracts; and a payment manager application using the distributed ledger technology, wherein each of the first and second provider entities send claims to the payment manager application, and the payment manager application tags the claims as being part of the bundled treatment episode and approves the claims in accordance with the smart contracts.

Referring to the bolded limitations above, independent claims 1 and 10 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 10 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 10 only recite the commercial interaction of administering a contract, which in this case is a healthcare contract between healthcare providers and a risk bearing entity.  Given that healthcare insurance is highly regulated in the U.S., claims 1 and 10 are also directed to a legal interaction.  Accordingly, each of claims 1 and 10 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 10, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1 and 10 of entities (described simply as “computers” in [0021]) does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 10 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 10, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, contractually defining the relationship between patients, healthcare providers and insurance companies as well as storing contracts on distributed ledgers is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the computers that may make up the entities of claims 1 and 10 are known devices, as discussed in paragraph [0075] of the Applicant’s specification.   Accordingly, claims 1 and 10 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 10 are not patent eligible.  Dependent claims 2-9 and 11-17 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-9 and 11-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 2020/0058381).
Claim 1 recites:
A payment administration system for administering payments related to a bundled treatment episode involving multiple providers, the system comprising: (Patel, Fig. 1, [0041], healthcare blockchain system 100; see also Fig. 4, [0073]-[0079], blockchain system 400 includes control node 410, patient 420, primary physician 430 and specialist 440)
a first provider entity for providing at least a first step of the bundled treatment episode; (Patel, Fig. 1, [0045], healthcare provider 105)

a risk bearing entity for approving the bundled treatment episode, wherein the first and second provider entities and the risk bearing entity enter into one or more smart contracts related to payments for the bundled treatment episode; (Patel, Fig. 1, [0043], health plan provider 103 offers health care plans selected by member reading on smart contract; [0062], smart contracts)
a distributed ledger for enforcing the one or more smart contracts; and (Patel, Fig. 2, [0054], blockchain system 210; Fig. 3, [0062], blockchain network is comprised of peer nodes hosting ledgers and smart contracts)
a payment manager application using the distributed ledger technology, wherein each of the first and second provider entities send claims to the payment manager application, and the payment manager application tags the claims as being part of the bundled treatment episode and approves the claims in accordance with the smart contracts.  (Patel, Fig. 1, [0047], payer system 107 distributes payment in accordance with contracts; Fig. 2, [0060], system 200 includes API 270 providing access to claims and medical treatment; see also [0079], node 410 manages discussions, digital traffic, approvals, referrals, and other interactions between the physician and specialist, including discussions of reimbursements, patient billing, patient coding, scheduling, visitation, diagnosis etc.)
Claim 10 corresponds to claim 1 and is rejected on the same grounds.  Regarding method claim 10, Patel, [0030], methods for monitoring, recording, verifying, auditing, making suggestions by applying deep learning and artificial intelligence technology, and executing healthcare communications, decisions, and transactions using centralized storage and blockchain technology)
Claim 2 recites:
The system of claim 1, wherein a payer entity receives the tagged claims from the payment manager and makes payments to the first and second provider entities based on the tagged claims.  
Claim 11 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The system of claim 1, wherein a third party administrator entity receives the tagged claims from the payment manager and facilitates a paying entity making payments to the first and second provider entities.  (Patel, Fig. 1, [0046], payer system 107 is an entity that reimburses the cost of health services; Fig. 3, [0067]-[0069], system 300 including brain 310 functions to record every interaction and transaction to assist parties including payer system 316)
Claim 12 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the payment manager application tags some claims and does not tag other claims, and the tagged claims are sent to a first entity and the untagged claims are sent to a second entity.  (Patel, Fig. 3, [0067], payer 316 evaluates the claim, matches the care received with the health plan coverage and pays the healthcare provider 312 some or all of the fees and requires the member to pay the remainder of the claim as negotiated by the contract formed when the member signed up for the health plan)
Claim 13 corresponds to claim 4 and is rejected on the same grounds.



Claim 5 recites:
The system of claim 1, wherein the payment manager application offloads processing logic to a partner entity, and the partner entity performs analytics and pricing of the one or more smart contracts.  (Patel, Fig. 3, [0067]-[0068], brain 310) 
Claim 14 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The system of claim 1, wherein the payment manager application receives a plurality of claims from a plurality of entities related to a plurality of bundled treatment episodes covered by a plurality of smart contracts, and the payment manager application provides claims processing for the plurality of claims.  (Patel, Fig. 3, [0062], system includes a plurality of parties including members 311; Fig. 3, [0067], payer 316 evaluates the claim, matches the care received with the health plan coverage and pays the healthcare provider 312, some or all of the fees and requires the member to pay the remainder of the claim as negotiated by the contract formed when the member signed up for the health plan)
Claim 15 corresponds to claim 6 and is rejected on the same grounds.
Claim 7 recites:
The system of claim 1, further comprising a third provider entity participating the bundled treatment episode and the one or more smart contracts, wherein the third provider entity initiates the bundled treatment episode.  (Patel, Fig. 1, [0045], function of a healthcare provider 105 is to provide care for the member's medical needs and include patient diagnosis, health screening, laboratory work as well as Xrays or MRIs, specialist care, hospitalization, both short term and long-term care, surgical procedures, and any other care needed to address the patient's medical needs, all of which read on first, second, third provider entities)
Claim 16 corresponds to claim 7 and is rejected on the same grounds.

Claim 8 recites:
The system of claim 1, further comprising a payer entity, the payer entity participating the bundled treatment episode and the one or more smart contracts, wherein the payment manager sends tagged claims to the payer entity.  (Patel, Fig. 1, [0047], payer system 107 interacts with member 101, health plan provider 103, healthcare provider 105, and regulatory agency 109 including billing, accounting, payments, portioning of a bill to split the payment, reimbursement from the Regulatory Agency, and distribution of payment in accordance with contracts to member 101, health plan provider 103, and healthcare provider 105)
Claim 9 recites:
The system of claim 8, wherein the first and second provider entities send untagged claims to the payer entity and the payer entity determines payments based on the tagged claims received from the payment manager and the untagged claims received from the first and second provider entities.  (Patel, Fig. 3, [0067], payer 316 evaluates the claim, matches the care received with the health plan coverage and pays the healthcare provider 312, some or all of the fees and requires the member to pay the remainder of the claim as negotiated by the contract formed when the member signed up for the health plan)
Claim 17 recites:
The method of claim 10, further comprising determining payments based on a specific tagged claim.  (Patel, Fig. 3, [0067], payer 316 evaluates the claim, matches the care received with the health plan coverage and pays the healthcare provider 312, some or all of the fees and requires the member to pay the remainder of the claim as negotiated by the contract formed when the member signed up for the health plan)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Carroll (US 2010/0138243) discusses an electronic ledger of medical claims, [0011].
Carroll (US 2007/0198298) discusses full payment for health care services in a single payment transaction, [0010].
Lesswing (US 2011/0153371) discusses repricing a reimbursement claim against a contract, Title.
Petersen (US 2009/0018889) discusses administering contracts over a data network, Fig. 1.
Mohtar (US 2019/0266597) discusses recording healthcare service in a blockchain, Abstract.
Sharma (US 2018/0247376) discusses automated claim validation between healthcare providers and insurance companies using blockchain technology, [0012].
Niemeyer (US 2019/0318431) discusses bundled payment adjudication for healthcare, Abstract.
Sultan (US 8,756,075) discusses healthcare payment bundling, Fig. 4.
Lassen (US 2012/0215563) discusses bundled healthcare pricing, Title.
Davis (US 10,599,813) discusses routing of medical payments, Fig. 3.
Gabriel (US 2018/0060505) discusses processing electronic medical invoices, Fig. 1.
Lang (US 2014/0142964) discusses price transparency for contracted rates, Fig. 1A.
Haskey (US 2003/0208379) discusses a claims payment system, [0023].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-2709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/





/DAVID P SHARVIN/Primary Examiner, Art Unit 3692